Joint Motion to Consolidate and Sever Appeals Granted; Motion to
Consolidate Appeals in 14-17-00727-CV Denied as Moot; Motions to Sever
Unilaterally-Consolidated Appeals in 14-17-00705-CV and 14-17-00727-CV
Denied as Moot; Order filed October 24, 2017.




                                In The

                 Fourteenth Court of Appeals
                             ____________

                         NO. 14-17-00705-CV
                             ____________

 TRIANGLE CAPITAL PROPERTIES, LLC, ROYAL TEXAS, LLC, BAH
      TEXAS, LLC, MOHAMMED HADI RAHMAN AND YESENIA
                     ZUMAYA, Appellants

                                  V.

    HUGOLINA GUERRERO DE GARZON, RAYMUNDO GARZON,
      INDIVIDUALLY AND AS NEXT FRIEND OF K.G., Y.G. AND B.G.
     (MINORS), JOSELIN DAMIAN GONZALEZ, SALVADOR DAMIAN
      CORTEZ, LORENA DAMIAN CORTEZ, AND ERICA MICHELLE
                        ACEVEDO, Appellees


                On Appeal from the 151st District Court
                        Harris County, Texas
                  Trial Court Cause No. 2017-16506
                                   ____________

                              NO. 14-17-00727-CV
                                   ____________

CAJUN GLOBAL, LLC AND CAJUN OPERATING COMPANY, Appellants

                                         V.

     HUGOLINA GUERRERO DE GARZON, RAYMUNDO GARZON,
      INDIVIDUALLY AND AS NEXT FRIEND OF K.G., Y.G., AND B.G.,
      (MINORS) JOSELIN DAMIEN GONZALES, SALVADOR DAMIAN
      CORTEZ, LORENA DAMIAN CORTEZ, AND ERICA MICHELLE
                        ACEVEDO, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-16506

             CONSOLIDATION AND SEVERANCE ORDER

      On August 25, 2017, Triangle Capital Properties, LLC, Royal Texas, LLC,
BAH Texas, LLC, Mohammed Hadi Rahman, and Yesenia Zumaya (Triangle)
appealed two interlocutory orders from the 151st District Court of Harris County
and one interlocutory order from the 129th District Court of Harris County. The
appeal was docketed in this court in case number 14-17-00705-CV.

      On September 11, 2017, Cajun Global, LLC and Cajun Operating Company
(Cajun) appealed two interlocutory orders from the 151st District Court of Harris
County and one interlocutory order from the 129th District Court of Harris County.
The appeal was docketed in this court in case number 14-17-00727-CV.

      On October 12, 2017, the parties filed a joint motion to consolidate and
sever the appeals. The parties requested that this court consolidate the appeals from
the two interlocutory orders from the 151st District Court of Harris County in case
numbers 14-17-00705-CV and 14-17-00727-CV into case number 14-17-00705-
CV. The parties further requested the appeals from the interlocutory order from the
129th District Court of Harris County in case numbers 14-17-00705-CV and 14-
17-00727-CV be severed into case number 14-17-00727-CV.1

         We grant the motion. Accordingly,

         The appeals of Triangle and Cajun from the two interlocutory orders from
the 151st District Court of Harris County currently in case numbers 14-17-00705-
CV and 14-17-00727-CV are consolidated into case number 14-17-00705-CV.
Case number 14-17-00705-CV will be styled Triangle Capital Properties, LLC,
Royal Texas, LLC, Mohammed Hadi Rahman, Yesenia Zumaya, Cajun Global,
LLC, and Cajun Operating Company v. Hugolina Guerrero de Garzon, Raymundo
Garzon, Individually and as Next Friend of K.G., Y.G. and B.G. (minors), Joselin
Damian Gonzalez, Salvador Damian Cortez, and Lorena Damian Cortez.

         The appeals of Triangle and Cajun from the interlocutory order from the
129th District Court of Harris County currently in case numbers 14-17-00705-CV
and 14-17-00727-CV are severed into case number 14-17-00727-CV. Case number
14-17-00727-CV shall be styled Triangle Capital Properties, LLC, Royal Texas,
LLC, BAH Texas, LLC, Mohammed Hadi Rahman, Yesenia Zumaya, Cajun
Global, LLC, and Cajun Operating Company v. Erica Michelle Acevedo.

         The clerk of this court is directed to file all Clerk’s Records and Reporter’s
Records filed in case numbers 14-17-00705-CV and 14-17-00727-CV in both case

1
  Cajun previously filed a motion in case number 14-17-00727-CV, which is currently pending before this court,
requesting consolidation of case numbers 14-17-00705-CV and 14-17-00727-CV. Additionally, Hugolina Guerrero
de Garzon, Raymundo Garzon, Individually and as Next Friend of K.G., Y.G. and B.G. (minors), Joselin Damian
Gonzalez, Salvador Damian Cortez, and Lorena Damian Cortez and Erica Acevedo previously filed motions in case
numbers 14-17-00705-CV and 14-17-00727-CV, which are pending before this court, requesting severance of the
unilaterally consolidated appeals from the 151st District Court of Harris County and the 129th District Court of Harris
County. Those motions are denied as moot in light of this order.
numbers so they may be used for both appeals.

      Appellants’ briefs, in case numbers 14-17-00705-CV and 14-17-00727-CV,
are due 20 days from the date of this order.

      It is so ordered.

                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.